Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00007-CV

                                          Clevan MEYERS,
                                              Appellant

                                                  v.

                            NEWFIELD EXPLORATION COMPANY,
                                        Appellee

                        From the 452nd District Court, Edwards County, Texas
                                       Trial Court No. 3725
                           The Honorable Robert Hoffman, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 1, 2015

DISMISSED

           Appellant filed a motion to dismiss this appeal on March 23, 2015. The motion contains a

certificate of service to appellee, who does not oppose the motion. Therefore, we grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the

party who incurred them.

                                                   PER CURIAM